Title: Thomas Jefferson to Thomas Eston Randolph, 30 January 1816
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
             Monticello Jan. 30. 16.
          
          I have this morning written to the Secretary of the navy, to sollicit a midshipman’s warrant for Mann. the bearer of this letter carries that to the post office so that it may go by tomorrow’s mail. it was more direct and certain to address it at once to the Secretary of the navy, and I have requested him to inclose the warrant to Mann, at Baltimore to the care of George Stevenson.
          I desired mr Bacon to ask the favor of a copy of my mill account, the season being now arrived to which my important demands are generally fixed for settlement. I am sorry to hear of your rheumatism and hope the return of mild weather will bring relief
          
            Affectionately Yours
            Th: Jefferson
          
        